              Case 3:19-cv-06053-RSM Document 15 Filed 07/17/20 Page 1 of 6




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7
     YOLANDA F.,
 8
                                  Plaintiff,              Case No. C19-6053 RSM
 9
                   v.                                     ORDER AFFIRMING THE
10                                                        COMMISSIONER’S FINAL
     COMMISSIONER OF SOCIAL SECURITY,                     DECISION AND DISMISSING THE
11                                                        CASE WITH PREJUDICE
                                  Defendant.
12

13          Plaintiff seeks review of the denial of her applications for Supplemental Security Income
14 and Disability Insurance Benefits. Plaintiff contends the ALJ erred by discounting her testimony

15 and two medical opinions and relying on another medical opinion. Dkt. 12. As discussed below,

16 the Court AFFIRMS the Commissioner’s final decision and DISMISSES the case with

17 prejudice.

18                                             BACKGROUND
19          Plaintiff is 49 years old, has a limited education, and has no past relevant work. Dkt. 10,
20 Admin. Transcript (Tr.) 26. Plaintiff alleges disability as of June 1, 2017. Tr. 17. After

21 conducting a hearing in September 2018, the ALJ issued a decision finding Plaintiff not disabled.

22 Tr. 40-98, 17-28. The ALJ found Plaintiff’s posttraumatic stress disorder (PTSD) and bipolar

23
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -1
              Case 3:19-cv-06053-RSM Document 15 Filed 07/17/20 Page 2 of 6




 1 disorder limited her to simple, routine work with few changes and without fast-paced production

 2 requirements, occasionally interacting with coworkers and the public. Tr. 20, 22.

 3                                           DISCUSSION

 4          This Court may set aside the Commissioner’s denial of Social Security benefits only if

 5 the ALJ’s decision is based on legal error or not supported by substantial evidence in the record

 6 as a whole. Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017).

 7 A.       Plaintiff’s Testimony

 8          The ALJ could only discount Plaintiff’s testimony as to symptom severity by providing

 9 “specific, clear, and convincing” reasons supported by substantial evidence. Trevizo, 871 F.3d at

10 678. The ALJ discounted Plaintiff’s testimony of disabling mental symptoms when not

11 medicated and severely sedating side effects when medicated, finding her mental symptoms were

12 due in part to situational stressors, treatment noncompliance was an “issue” and her symptoms

13 improved with treatment, and her mental status examination results were largely normal and

14 stable. Tr. 24; Tr. 72-73. The ALJ also found Plaintiff’s ability to survive periods of

15 homelessness indicated an ability to “adapt to … change, and carry out simple and routine

16 requirements on a regular basis.” Tr. 25. However, merely continuing to remain alive does not

17 indicate an ability to perform full-time work. Cf. Smolen v. Chater, 80 F.3d 1273, 1284 n. 7 (9th

18 Cir. 1996) (“The Social Security Act does not require that claimants be utterly incapacitated to

19 be eligible for benefits….”).

20          The ALJ identified evidence Plaintiff experienced extreme situational stress, but no

21 evidence such stress caused her symptoms. Unsupported by substantial evidence, this cannot be

22 a clear and convincing reason to discount Plaintiff’s testimony.

23          The ALJ also stated Plaintiff had issues of treatment noncompliance, and improved when
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -2
              Case 3:19-cv-06053-RSM Document 15 Filed 07/17/20 Page 3 of 6




 1 receiving treatment. Impairments that can be “controlled effectively” by medication or treatment

 2 are not considered disabling for purposes of determining eligibility for Social Security benefits.

 3 See Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006). The ALJ

 4 identifies evidence medications provided some therapeutic benefit, but no evidence of

 5 improvement sufficient to show Plaintiff could work or to contradict her testimony.

 6 Improvement with treatment was not a specific and legitimate reason to discount Plaintiff’s

 7 testimony.

 8          The ALJ also cited consistently normal mental status examination findings. Plaintiff

 9 refers vaguely to symptoms waxing and waning, but points to no supporting evidence. Dkt. 12 at

10 4. Plaintiff also argues her mental status inside a provider’s office gives no indication of her

11 ability to work. Dkt. 14 at 2. But the ALJ reasonably inferred that, in an appointment to treat

12 depression, clinical observations the provider chose to make were relevant to Plaintiff’s mental

13 function in the world, not just in a doctor’s office. See Tr. 430. In a thorough mental status

14 examination, the provider documented normal orientation, mood, affect, behavior, fund of

15 knowledge, language, insight, attention span, and concentration, with no agitation, anhedonia,

16 compulsive behavior, euphoria, fearfulness, flight of ideas, forgetfulness, grandiosity,

17 hallucinations, hopelessness, memory loss, mood swings, paranoia, pressured speech, or suicidal

18 ideation. Tr. 433-34. Every measure was normal except Plaintiff was anxious. Tr. 433. Other

19 mental status examinations also showed entirely normal results except anxiety. See, e.g., Tr.

20 460-61. These extensive normal clinical findings contradicted Plaintiff’s testimony that, for

21 example, she was too forgetful even to do laundry and experienced hallucinations and

22 overwhelming emotion. Tr. 72-73, 78, 79. These contradictions were a clear and convincing

23 reason to discount Plaintiff’s testimony. See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -3
                 Case 3:19-cv-06053-RSM Document 15 Filed 07/17/20 Page 4 of 6




 1 1155, 1161 (9th Cir. 2008) (“Contradiction with the medical record is a sufficient basis for

 2 rejecting a claimant’s subjective testimony.”).

 3          The Court concludes the ALJ did not err by discounting Plaintiff’s testimony.

 4 B.       Medical Opinions

 5          1.       Curtis G.G. Greenfield, Psy.D.

 6          In March 2017, Dr. Greenfield diagnosed Plaintiff with PTSD, stimulant use disorder in

 7 early remission, and mild cannabis use disorder, and opined she was unable to communicate and

 8 perform effectively, maintain appropriate behavior, complete a normal work day and work week,

 9 and set realistic goals and plan independently. Tr. 303. The ALJ found Dr. Greenfield’s

10 opinions unpersuasive because Plaintiff’s providers regularly reported normal mental status

11 examination results. Tr. 26. Plaintiff argues “[a]ssessing [her] ability to work based on the

12 results of a mental status examination is meaningless.” Dkt. 12 at 7. Plaintiff fails to explain

13 why assessments her health care providers made for purposes of treatment should be considered

14 meaningless. The ALJ reasonably inferred that consistently largely normal results of

15 examinations performed for treatment purposed better reflected Plaintiff’s long-term condition

16 than the less normal results from Dr. Greenfield’s one-time examination. See Batson v. Comm’r,

17 Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004) (“[T]he Commissioner’s findings are

18 upheld if supported by inferences reasonably drawn from the record.”).

19          While the parties disagree on the standard of review, the Court concludes the ALJ did not

20 err by discounting Dr. Greenfield’s opinion under either standard. Consistency with the record is

21 one of the primary factors an ALJ considers. 20 C.F.R. § 416.920c(b)(2) (“The factors of

22 supportability … and consistency … are the most important factors we consider when we

23 determine how persuasive we find a medical source’s medical opinions….”). And inconsistency
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -4
                 Case 3:19-cv-06053-RSM Document 15 Filed 07/17/20 Page 5 of 6




 1 with the medical record was a specific and legitimate reason to discount Dr. Greenfield’s

 2 opinions under Ninth Circuit precedent. See Batson, 359 F.3d at 1195 (that opinions were

 3 “contradicted by other statements and assessments of [claimant’s] medical conditions” and

 4 “conflict[ed] with the results of a consultative medical evaluation” were specific and legitimate

 5 reasons to discount the opinions).

 6          The Court concludes the ALJ did not err by discounting Dr. Greenfield’s opinions.

 7          2.       Alyssa Ruddell, Ph.D.

 8          In April 2016, Dr. Ruddell examined Plaintiff and opined she had marked limitations in

 9 most work-related areas, including maintaining punctual attendance, learning new tasks, and

10 completing a normal work day and work week. Tr. 448. The ALJ discounted Dr. Ruddell’s

11 opinions as inconsistent with the longitudinal medical record, and noted her examination

12 occurred over a year before Plaintiff’s alleged onset date. Tr. 26. As with Dr. Greenfield’s

13 opinions, inconsistency with largely normal findings in treatment notes was a sufficient reason to

14 discount Dr. Ruddell’s opinions. Plaintiff argues the consistency between Dr. Greenfield’s and

15 Dr. Ruddell’s opinions undermines the ALJ’s reasoning. Dkt. 12 at 8. First, Dr. Greenfield’s

16 and Dr. Ruddell’s reports vary both in clinical findings and in opined limitations. Compare, e.g.,

17 Tr. 304-05 (normal attitude/behavior; abnormal orientation) with Tr. 449 (abnormal attitude/

18 behavior; normal orientation). More importantly, consistency between two examinations for

19 assessment purposes does not outweigh consistent reports by treating providers over the course

20 of several years. The Court concludes the ALJ did not err by discounting Dr. Ruddell’s

21 opinions.

22          3.       Carla van Dam, Ph.D.

23          Plaintiff contends the ALJ erred by finding persuasive Dr. van Dam’s opinion that
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -5
             Case 3:19-cv-06053-RSM Document 15 Filed 07/17/20 Page 6 of 6




 1 Plaintiff could perform simple work full time, because Dr. van Dam “did not review all of the

 2 relevant medical evidence and did not account for the Plaintiff’s testimony about her

 3 limitations.” Dkt. 12 at 8. However, the ALJ permissibly discounted Plaintiff’s testimony, and

 4 there is no requirement for a medical source to review every piece of medical evidence in the

 5 record before providing an opinion. Moreover, an ALJ is not required to provide reasons in

 6 support of incorporating a medical opinion into the RFC determination. See Turner v. Comm’r

 7 of Soc. Sec. Admin., 613 F.3d 1217, 1223 (9th Cir. 2010) (“the ALJ did not need to provide

 8 ‘clear and convincing reasons’ for rejecting [a treating doctor’s] report because the ALJ did not

 9 reject any of [his] conclusions”); see also Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995)

10 (ALJ must provide reasons for rejecting a medical opinion, but not for accepting and interpreting

11 one). Plaintiff argues Dr. van Dam disagreed with Dr. Greenfield’s and Dr. Ruddell’s opinions

12 for poor reasons. Dkt. 12 at 8. However, because the ALJ permissibly discounted Dr.

13 Greenfield’s and Dr. Ruddell’s opinions, Dr. van Dam’s disagreement with them provides no

14 reason the ALJ should have rejected her opinions. Plaintiff has shown no error.

15                                          CONCLUSION

16          For the foregoing reasons, the Commissioner’s final decision is AFFIRMED and this

17 case is DISMISSED with prejudice.

18          DATED this 17th day of July, 2020.

19

20

21
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
22

23
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -6
